PCIJ_AB_59_PrinceVonPless_DEU_POL_1933-12-02_ORD_01_DI_00_FR.txt. 194

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1933- 2 ,
Le 2 décembre. ORDONNANCE RENDUE LE 2 DECEMBRE 1933
Réle général

n°8 49 et 55.

TRENTIÈME SESSION (EXTRAORDINAIRE)

2 décembre 1933.

AFFAIRE RELATIVE A L'ADMINISTRATION
DU PRINCE VON PLESS

Présents: MM. ADATCI, Président ; GUERRERO, Vice-Président ;
KELLOGG, le baron ROLIN- JAEQUEMYNS, le comte Rost-
WOROWSKI, MM. FROMAGEOT, DE BUSTAMANTE, ANZI-
LOTTI, sir CECIL Hurst, MM. SCHÜCKING, NEGULESCO,
Jhr. van Evysinca, M. WANG, juges.

La Cour permanente de Justice internationale,
ainsi composée,

aprés délibéré en Chambre du Conseil,

Rend Vordonnance suivante :

Vu l’article 48 du Statut de la Cour;

Vu l'article 61 du Règlement de la Cour;

Vu la requéte du 18 mai 1932 par laquelle le Gouvernement
allemand a introduit devant la Cour permanente de Justice
internationale une instance contre le Gouvernement de Pologne,
fondée sur l’allégation d’une violation par le Gouvernement
polonais de certaines obligations découlant pour lui de la
Convention de Genève du 15 mai 1922, relative à la Haute-
Silésie, à l'égard de l'administration du prince von Pless,
ressortissant polonais appartenant à la minorité allemande en
Haute-Silésie polonaise ;

Vu la désignation par le Gouvernement allemand du profes-
seur Erich Kaufmann, Berlin, comme son agent, et la désigna-
tion, par le Gouvernement polonais, de M. Thadée Sobolewski,

4
195 ADMINISTRATION DU PRINCE VON PLESS

docteur en droit et conseiller supérieur à l'Office du Conten-
tieux de l’État, comme son agent;

Vu l'acte déposé au Greffe le 8 octobre 1932, par lequel
le Gouvernement polonais, se référant à l’article 38 du
Règlement, a opposé à la demande du Gouvernement alle-
mand une exception préliminaire concluant à ce qu'il plaise
à la Cour « déclarer la demande du Gouvernement allemand
irrecevable » ;

Vu l'ordonnance du 4 février 1933 par laquelle la Cour a
notamment joint l'exception préliminaire proposée par le
Gouvernement polonais au fond de l'affaire, et fixé provi-
soirement les délais pour le dépôt des pièces de la procédure
écrite concernant le fond, autres que le Mémoire de la Partie
demanderesse ;

Vu l'ordonnance du 11 mai 1933 par laquelle la Cour a
constaté qu’une demande en indication de mesures conser-
vatoires introduite le 2 mai par le Gouvernement allemand
est devenue sans obiet ;

Vu l'ordonnance du 4 juillet 1933 par laquelle le Président
— la Cour n'étant pas en session — a fixé définitivement les
délais pour le dépôt des Contre-Mémoire, Réplique et Duplique
concernant le fond, le délai pour la présentation du Contre-
Mémoire devant venir à expiration le 29 décembre 1933;

Considérant que, le 27 octobre 1933, le Greffier de la Cour
a reçu du ministre d’Allemagne à La Haye une note aux
termes de laquelle le Gouvernement allemand n’a pas l’inten-
tion de poursuivre l'affaire qu'il avait soumise à la Cour
concernant l'administration du prince von Pless;

Considérant que, conformément aux dispositions du Régle-
ment, copie de cette communication a été transmise, à toutes
fins utiles, à agent du Gouvernement polonais dans Jaffaire ;

Considérant que, par lettre du 15 novembre 1933, ledit
agent a informé la Cour qu’en présence de l'attitude du
Gouvernement allemand résultant de la note précitée, le
Gouvernement polonais ne fait aucune objection à ce que
la procédure dans l'affaire ne soit pas poursuivie et, la
considérant ainsi comme close, « prie la Cour d’en donner
acte »;

Considérant que le désistement du Gouvernement allemand
et l'acceptation de ce désistement par le Gouvernement
polonais mettent fin à la procédure engagée ; .

La Cour,

prenant acte de la communication reçue, le 27 octobre 1933,
du ministre d'Allemagne à La Haye, portant désistement du
Gouvernement allemand de l'instance introduite par sa requête
du 18 mai 1932; . .

5
196 ADMINISTRATION DU PRINCE VON PLESS

x

donnant acte à l'agent du Gouvernement polonais de sa
déclaration du. 15 novembre 1933 portant acceptation par
ledit Gouvernement de ce désistement ; |

déclare close la procédure ouverte par la requête du Gou-
vernement allemand ;

dit que ladite affaire sera rayée du rôle de la Cour.

D

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le deux décembre mil neuf
cent trente-trois, en trois exemplaires, dont l'un restera
déposé aux archives de la Cour et dont les deux autres
seront transmis respectivement au Gouvernement allemand et
au Gouvernement polonais.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HamMMaRSKJOLD.
